DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, “said mixing area” should read --said first mixing area-- in order to remain consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 4, “said first mixing area running along a curvilinear path” lacks proper antecedent basis.  The claims should perhaps depend from claim 3.
Double Patenting
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/000242 (“the ‘242 application”) in view of U.S. Patent Application Publication No. 2012/0022474 (“Adoni et al.”).  
As regards claim 1, claim 1 of the ‘242 application substantially recites all limitations of claim 1 of the instant application.  More specifically, claim 1 of ‘242 application recites  bandage apparatus, comprising (line 1): a flexible body having a first side surface opposite a second side surface (lines 2-3); adhesive located on said first side surface, said adhesive adapted to removably engage the flexible body to the skin of a user (lines 4-6); a first reservoir positioned on said first side surface of said flexible body, said first reservoir adapted to hold a first liquid topical treatment therein (lines 7-9); a second reservoir positioned on said first side surface of said flexible body, said second reservoir adapted to hold a second liquid topical treatment therein (lines 10-12); a first mixing area on said first side surface of said flexible body, said first mixing area positioned in between said first reservoir and said second reservoir (lines 13-15); a first passage for communicating said first liquid topical treatment from said first reservoir into said mixing area (lines 16-18); a second passage for communicating said second liquid topical treatment from said second reservoir into said mixing area (lines 19-21); and whereby said first liquid topical treatment and said second liquid topical treatment communicated to said mixing area combine therein to a first liquid mixture which communicates with the skin of said user from said first mixing area (lines 22-26).
Claim 1 of the ‘242 application fails to recite said first reservoir having a first internal cavity, said second reservoir having a second internal cavity; the first passage for communicating said first liquid topical treatment from said first internal cavity of said first reservoir directly into said mixing area, a second passage for communicating said second liquid topical treatment from said second internal cavity of said second reservoir directly into said mixing area.
Adoni et al., however, teaches that it is known to provide a bandage (600) with a first reservoir (618) having a first internal cavity and a second reservoir (618 when the pair of containers are used) having a second internal cavity and a first passage (640) for communicating said first liquid topical treatment from said first internal cavity of said first reservoir directly into a mixing area (the interface between pads 614,616 and pads 614 and 616), a second passage (640 when the pair of containers are used) for communicating said second liquid topical treatment from said second internal cavity of said second reservoir directly into said mixing area (see Figs. 6 and 7).
In view of Adoni et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified claim 1 of the ‘242 application, wherein said first reservoir has a first internal cavity, said second reservoir having a second internal cavity for the purpose of housing the first and second liquid topical treatments prior to use, which results in the first passage for communicating said first liquid topical treatment from said first internal cavity of said first reservoir directly into said mixing area, the second passage for communicating said second liquid topical treatment from said second internal cavity of said second reservoir directly into said mixing area.
As regards claim 2, modified claim 1 and claim 2 of the ‘242 application discloses the bandage apparatus of claim 1 further comprising: said first reservoir having a first side edge running along a first side of said first mixing area (claim 2, lines 1-3); said second reservoir having an opposing side edge running along a second side of said first mixing area opposite said first side of said first mixing area (claim 2, lines 4-6); said first passage communicating into said first internal cavity of said first reservoir through said first side edge of said first reservoir (claim 2, lines 7-8, when modified); and said second passage communicating into said second internal cavity of said second reservoir through said opposing side edge of said second reservoir (claim 2, lines 9-10).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0022474 (“Adoni et al.”).
As regards claim 1, Adoni et al. discloses a plaster with medication dispenser that anticipates Applicant’s presently claimed invention.  More specifically, Adoni et al. discloses a bandage apparatus (plaster 600), comprising: a flexible body (adhesive cover 612, see para. 0030, which discloses that the adhesive cover can be constructed from latex rubber and para. 0037 which discloses plaster 600 comprises adhesive cover 612) having a first side surface (the side having pads 614,616 placed thereon) opposite a second side surface (see Figs. 6 and 7); adhesive located on said first side surface (see para. 0030), said adhesive adapted to removably engage the flexible body to the skin of a user (para. 0002, lines 5-8); a first reservoir (container 618) positioned on said first side surface of said flexible body (see Fig. 7), said first reservoir having a first internal cavity adapted to hold a first liquid topical treatment (620) therein (para. 0037, lines 3-9); a second reservoir (container 618) positioned on said first side surface of said flexible body, said second reservoir having a second internal cavity adapted to hold a second liquid topical treatment therein (see para. [0037], lines 12-13 which discloses a pair of containers 618, one on each side of plaster 600); a first mixing area (the interface between pads 614,616 and pads 614 and 616) on said first side surface of said flexible body, said first mixing area positioned in between said first reservoir and said second reservoir (when the pair of containers are used); a first passage (neck 640) for communicating said first liquid topical treatment from said first internal cavity of said first reservoir directly into said mixing area; a second passage (neck 640, when the pair of containers are used) for communicating said second liquid topical treatment from said 
As regards claim 2, Adoni et al. discloses the bandage apparatus of claim 1, wherein said first reservoir has a first side edge running along a first side of said first mixing area (note the first side edge in Fig. 7 located at the end of the neck that abuts against pad 614,616); said second reservoir having an opposing side edge running along a second side of said first mixing area opposite said first side of said first mixing area (the second side edge, when the pair of containers are used is located at the opposite end and the end of the second neck abuts against pad 614,616); said first passage communicating into said first internal cavity of said first reservoir through said first side edge of said first reservoir (see Fig.7); and said second passage communicating into said second internal cavity of said second reservoir through said opposing side edge of said second reservoir (in the same manner when a pair of containers are used).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adoni et al. in view of U.S. Patent No. 4,666,441 (“Andriola et al.”).
As regards claim 3, Adoni et al. discloses the bandage apparatus of claim 1 except wherein said first mixing area running along a curvilinear path from a first end thereof to a second end thereof, said curvilinear path positioned in between said first reservoir and said second reservoir.  However, Adoni et al. in its disclosure of analogous transdermal patches (abstract)  teaches various shaped paths of mixing areas including a first mixing area running along a curvilinear path from a first end thereof to a second end thereof (burstable non-permeable, to drug, membrane 13, see Fig. 19), said curvilinear path positioned in between said first reservoir and said second reservoir (three compartment patch, as in Fig. 19, a burstable non-permeable, to drug, membrane 13, which is burst just prior to or during application of the patch, col. 4, lines 15-20; compartments 8, Fig. 19). 
In view of Andriola et al., it  would have been obvious to one of ordinary skill in the art before the effective filing date to modify Adoni et al. by providing the first mixing area running along a curvilinear path from a first end thereof to a second end thereof, said curvilinear path positioned in between said first reservoir and said second reservoir for the purpose of positioning the reservoirs adjacent both one another and the mixing areas thereby allowing the absorption rates with different concentrations to be exploited to obtain an initial loading dose with subsequent decrease to typical maintenance levels (see Andriola, col. 4, lines 30-33).
As regards claim 4, Adoni et al. discloses the bandage apparatus of claim 2, except wherein said first mixing area running along a curvilinear path defined by a 
In view of Andriola et al., it would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified the shape of the first and second mixing areas of the Adoni et al. such that said first mixing area runs along a curvilinear path defined by a curvilinear shape of said first side edge of said first reservoir which is mirrored by a curvilinear shape of said opposing side edge of said second reservoir for the purpose of positioning the reservoirs adjacent one another and the mixing areas thereby allowing for absorption rates due to the different concentrations to be exploited in order to obtain an initial loading dose with subsequent decrease to typical maintenance levels (Andriola, col. 4, lines 30-33).
As regards claim 9, Adoni et al. discloses the bandage apparatus of claim 1, as discussed above, and further discloses in para. [0033], that different medications may be packed into some of the capsules…and may be from the families of antibiotics, antiseptics, steroids, burn-healing medications, etc.”  Adoni et al. fails to disclose that said first liquid topical treatment being at least one first essential oil from a first grouping 
However, Andriola et al. in its disclosure of analogous transdermal patches (see the abstract) teaches it is known to place different medications within different compartments for the purpose of achieving transdermal delivery in a controlled manner (col. 5, lines 16-25), some of which include essential oils (essential oils, col. 7, In. 10).   In view of Andriola et al., it would have been obvious to one of ordinary skill in the art before the effective time of filing to have modified Adoni et al. by different essential oils in the compartments due to their known health benefits.   While, Andriola et al. does not disclose the specific claimed essential oils, the Office contends that use of essential oils including Angelica, Bergamot, Camphor, Cedar wood, Chamomile, Clary Sage, Cypress, Eucalyptus, Frankincense, Geranium, Ginger, Grapefruit, Helichrysum, Jasmine, Juniper, Lavender, Lemon, Lemon Balm, Lemon Verbena, Lemon grass, Lime, Litsea, Mandarin and Melaleuca; and said second liquid topical treatment being at least one second essential oil from a second grouping of essential oils including Melissa, Myrrh, Myrtle, Neem, Neroli, Niaouli, Orange, Patchouli, prima facie obvious to one of ordinary skill in the art due to their well-known treatment benefits.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach or fairly suggest to one alone or in combination, a bandage apparatus comprising “a third reservoir positioned on said first side surface of said flexible body, said third reservoir having a third internal cavity adapted to hold a third liquid topical treatment therein; a second mixing area on said first side surface of said flexible body, said second mixing area positioned in between said second reservoir and said third reservoir; a third passage for communicating said second liquid topical treatment from said second internal cavity of said second reservoir directly into said second mixing area; a fourth passage for communicating said third liquid topical treatment from said third internal cavity of said third reservoir, directly into said second mixing area; and whereby said second liquid topical treatment and third second liquid topical treatment communicated to said second mixing area combine within said second mixing area to form a second liquid mixture which communicates 
The prior art of record also fails to teach or fairly suggest to one alone or in combination, a bandage apparatus comprising “a third reservoir positioned on said first side surface of said flexible body, said third reservoir having a third internal cavity adapted to hold a third liquid topical treatment therein; a fourth reservoir positioned on said first side surface of said flexible body, said fourth reservoir having a fourth internal cavity adapted to hold a fourth liquid topical treatment therein; a second mixing area on said first side surface of said flexible body, said second mixing area positioned in between said first reservoir and said third reservoir; a third mixing area on said first side surface of said flexible body, said third mixing area positioned in between said second reservoir and said fourth reservoir; a fourth mixing area on said first side surface of said flexible body, said fourth mixing area positioned in between said third reservoir and said fourth reservoir; a third passage for communicating said first liquid topical treatment from said first internal cavity of said first reservoir directly into said second mixing area; a fourth passage for communicating said third liquid topical treatment from said third internal cavity of said third reservoir directly into said second mixing area; a fifth passage for communicating said second liquid topical treatment from said second internal cavity of said second reservoir directly into said third mixing area; a sixth passage for communicating said fourth liquid topical treatment from said fourth internal cavity of said fourth reservoir directly into said third mixing area; a seventh passage for communicating said third liquid topical treatment from said third internal cavity of said third reservoir directly into said fourth mixing area; an eighth passage for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses bandages for transdermal delivery of a medicament.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786